Title: To Alexander Hamilton from William Allibone, 1 November 1790
From: Allibone, William
To: Hamilton, Alexander


Philadelphia, November 1, 1790. “I have annexed an abstract of Contracts and Services for which payment will be due in the Course of the present month to which I have added Estimate of the Expenditures for the present year up to the fifteenth of August Next.… It will appear from this abstract and Estimate that it is probable not more than three thousand five hundred Dollars will be wanted for the present year’s Expences, in the Department of Superintendance of the Light House of Cape Henlopen & of the Beacons Buoys & Publick Piers in the Bay & River Deleware.…”
